DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 2/4/2022. Applicant added claim 19. Claims 1-19 are pending.

Response to Arguments
Applicant’s arguments, filed 2/4/2022 have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Allowable Subject Matter
The claims 1-19 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment filed on 2/4/2022 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210097894 A1, "Method and system for selectively encrypting dataset", by Iyer, teaches determining, a relevancy grade associated with each of a plurality of datapoints within a test dataset by comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets; calculating, based on the relevancy grade, an encryption level associated with each of the plurality of datapoints; and selectively encrypting, at least one datapoint from the plurality of datapoints based on the encryption level associated with each of the plurality of datapoints, wherein the at least one data point is rendered to a user after being decrypted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493


/CHAU LE/Primary Examiner, Art Unit 2493